Citation Nr: 1329749	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  08-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1960 to August 1960 and from October 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

As noted in the December 2010 remand, the issue of entitlement to service connection for depression has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Board finds that there has not been substantial compliance with the mandates of the December 2010 Board remand.  The remand specified that the RO should first request the appellant to indicate if he had received any VA or private medical treatment that was not evidenced by the current record or Social Security Disability benefits for his hemorrhoids, painful feet, or lung complaints.  The Board stated the records should be obtained and associated with the claims file.  After the development was completed, the appellant was to be afforded an appropriate VA examination to determine the etiology of his disabilities.  

In December 2010, the AOJ sent the appellant a letter requesting the appellant to specify if he had received any VA or private medical treatment or Social Security Disability benefits.  In December 2010, the appellant responded to the letter and provided a completed and signed VA Form 21-4142 for VA treatment records.  The appellant's VA treatment records were obtained and added to the claims file.  However, before the records were obtained, the appellant was evaluated at a December 2010 VA examination.  As the examination was completed prior to the appellant's VA treatment records being associated with the claims file, it did not comply with the December 2010 remand.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Additionally, the Board finds that the December 2010 VA opinion is inadequate.  The VA examiner found that it was less likely than not that the appellant's feet, lung, and hemorrhoid condition are related to his service in the military.  In the rationale, the examiner noted that there are no service treatment records available to review and that the appellant reported his hemorrhoids, foot pain, and chronic cough started in the military.  The examiner stated "There are no medical records available to prove that the Veteran was treated for hemorrhoids or lung condition or foot condition in the military.  There are no documented evidence that the veteran was treated for any lung condition, hemorrhoids or feet condition within 5 years of his discharge from the military."  Although the appellant's service treatment records are not available, the appellant has reported that he has had hemorrhoids, foot pain, and a chronic cough since service.  The appellant also submitted several lay statements indicating he has had a cough since service.  The appellant is competent to report having had symptoms since service.  Lay witnesses are also competent to report that the appellant has had a cough since service.  As the VA examiner did not adequately address the appellant's statements or the lay statements in regard to his symptoms, the Board finds the opinion is inadequate and the claim must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the December 2010 opinion for review, or if unavailable, another appropriate examiner, to provide an opinion as to the following:

Whether it is at least as likely as not that the appellant has (1) hemorrhoids, (2) pes planus, or (3) a respiratory disability that is related to the appellant's active duty service from February 1960 to August 1960 and from October 1961 to August 1962.

The VA examiner should address the appellant's assertion that he has had symptoms of hemorrhoids, pes planus, and a respiratory disability since service, including the lay statements indicating he has had a chronic cough since service.  For the purposes of this opinion, the examiner should assume his statements and the lay witness statements are credible.

If the clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

2.  Thereafter, readjudicate the issues on appeal of entitlement to sc for hemorrhoids, pes planus and a respiratory disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


